Title: To George Washington from Thomas Jefferson, 14 October 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Oct. 14. 1792.

Th: Jefferson presents his respects to the President & incloses him some letters for his perusal. those from G. Morris & mister Short require immediate notice, because there are vessels about to sail by which answers should be sent. the President will see by mister Remsen’s letter the peculiar misfortune of the dispatches to Carmichael & Short, of which, from their particular delicacy, it was thought best not to risk duplicates, because being put on board a vessel bound directly to Amsterdam, they seemed to run no other danger than of the sea. but it so turns out as to bring on them what is tantamount to a loss by the sea, and the possibility of their getting into other hands. this loss was not ascertained till yesterday. the clerks are now all employed in copying the dispatches over again to go by a vessel which sails for Amsterdam on Wednesday.
